IN MANDAMUS
                           MEMORANDUM DECISION
Relator, Mose J. Cobbins, has filed this original action in mandamus requesting this court issue a writ ordering respondent Industrial Commission of Ohio ("commission") to vacate its order terminating permanent total disability ("TTD") compensation as of October 5, 1998, and to enter an order continuing TTD compensation.
This court referred the case to a magistrate, pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth Appellate District. The magistrate has rendered a decision, including findings of fact and conclusions of law and has recommended this court issue a limited writ of mandamus requiring the commission to vacate its order terminating TTD compensation as of October 5, 1998, based upon Dr. Yarab's report and in a manner consistent with the magistrate's decision, enter a new order which addresses relator's entitlement to such compensation. There have been no objections filed to the decision and recommendation of the magistrate.
Upon review, we agree with the magistrate's decision from the standpoint that Dr. Yarab's report, with its determination that relator had reached maximum medical improvement is equivocal and therefore cannot serve as a basis to render a final decision precluding further TTD compensation.
Upon examination of the decision and recommendation of the magistrate and an independent review of the file, this court adopts the magistrate's decision, including the findings of fact and conclusions of law therein.  A limited writ of mandamus will issue ordering the commission to vacate its order denying TTD compensation as of October 5, 1998 and upon further consideration, enter a new order addressing relator's entitlement to TTD compensation.
Limited writ of mandamus granted.
LAZARUS, P.J., and BROWN, J., concurs.